Citation Nr: 0616151	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  02-11 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel
INTRODUCTION

The veteran had active service from October 1966 to June 
1969.  He served in Vietnam between August 1967 and May 
1969.

This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision rendered by the 
Pittsburgh, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA).

A transcript of an October 2003 hearing, held at the RO 
before the undersigned member of the Board, is of record.  
This case was remanded by a February 2004 Board decision for 
additional development and VCAA notice.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of 
a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection, but he was 
not provided with notice of the type of evidence necessary 
to establish a disability rating or effective date for the 
disability on appeal.  As these questions are involved in 
the present appeal, this case must be remanded for proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
that informs the veteran that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded, and also includes an 
explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.  

The veteran has alleged several stressors in service led to 
his development of PTSD.  Among his claims are that he was 
sexually assaulted twice.  In stressor information provided 
by the veteran in March 2000, he indicated that one of the 
sexual assaults resulted in the perpetrator being caught and 
court-martialed.  The veteran provided the name of the 
assailant, a Sgt. Gordon.  The veteran also alleges that a 
friend, Major Victor Morales died in combat in May 1969, as 
did another friend Christopher Williams.  It does not appear 
that any of the claimed incidents has been verified.

In January 2005, the veteran underwent a VA psychiatric 
examination.  The examination was performed by a general 
practitioner rather than a psychiatrist or a psychologist.  
The diagnosis was PTSD; however, because it is not known 
what the extent of the physician's knowledge of PTSD is, the 
Board hesitates to rely on his opinion, particularly in view 
of the fact that VA has many competent psychiatrists and 
psychologists on staff.  

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO is to provide the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims(s) on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

2.  The RO should contact the veteran 
and obtain the names and addresses of 
all medical care providers, VA and non-
VA that treated the veteran for PTSD 
since June 2001.  After the veteran has 
signed the appropriate releases, those 
records should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the RO 
cannot obtain records identified by the 
veteran, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the veteran 
the opportunity to obtain and submit 
those records for VA review. 

3.  The veteran must be asked to itemize 
and provide specific information 
regarding the stressor event(s) he 
alleges occurred in service (to include 
rape, assault and witnessing someone 
killed).  He should be asked to identify 
specific dates (within a 60 day period), 
locations, unit numbers, and the names 
of others involved.  He should be 
requested to provide any information he 
has regarding legal actions taken 
against Sgt. Gordon.  

4.  With any additional information 
provided by the veteran, and with the 
evidence already of record, the RO must 
prepare a summary of the veteran's 
alleged service stressors.  This summary 
must be prepared regardless whether the 
veteran provides an additional 
statement, as requested above.  This 
summary and a copy of the veteran's DD 
214 and other service personnel records 
should be sent to the U. S. Army and 
Joint Services Records Research Center 
(JSRRC).  The request for verification 
of stressors should include reference to 
the claimed sexual assault by Sgt. 
Gordon and legal actions that followed, 
as well as the deaths in Vietnam of 
Major Morales and PFC Williams.  

5.  If any claimed stressor event is 
found to be reasonably corroborated by 
credible supporting evidence, the 
veteran should undergo a VA psychiatric 
examination to clarify whether he has 
PTSD related to documented stressors 
during service.  The RO must specify for 
the psychiatrist the stressor or 
stressors which it has determined that 
the veteran was exposed to in service, 
and the examiner must be instructed to 
consider only those stressors in 
determining whether the veteran has 
PTSD.  All indicated tests and studies 
should be performed, and all clinical 
findings should be reported in detail.  
It is essential that the claims file be 
provided to the psychiatrist for review 
in conjunction with the examination, 
together with a copy of this remand.  
The examination report is to reflect 
whether such a review of the claims file 
was made.
A diagnosis of PTSD under DSM IV 
criteria should be made or ruled out.  
If PTSD is diagnosed, the psychiatrist 
should identify the independently 
verifiable inservice stressor(s) 
supporting the diagnosis.  If PTSD is 
not diagnosed, the examiner should 
explain why the diagnosis was not made.  
Adequate reasons and bases for any 
opinion rendered must be provided.

6.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have 
adverse effects on his claim.

7.  After the development requested 
above has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Veterans Appeals.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).


